DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claims 2, 5, 9 and 13-16 are objected to because of the following informalities:  In claims the limitation of “if” should be changed to “when” in order to preclude the claim from being indefinite. For instance, what happens if this condition is not met?   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET).
Re claim 1, MILLET discloses a method for controlling video enhancement applied to an electronic device, the method comprising: acquiring video content of a played video in response to detecting that the electronic device is in a video playback state (see figs. 1-2 ¶s 28, 37, 44, 58 for acquiring video content of a played video in response to detecting that the electronic device is in a video playback state (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65); identifying a type of the played video based on the video content (see figs. 1-2 ¶s 28, 37, 44, 58 for identifying a type of the played video based on the video content (i.e. play a desired video segment as described in fig. 3 paragraph 59). It should be noted that a desired video segment represents a type of the played video. Also, see fig. 4 paragraphs 63-65); determining whether the type is a target type or not (see figs. 1-2 ¶s 28, 37, 44, 58-59 for determining whether the type is a target type or not (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72 as described in fig. 3 paragraph 60. Also, see paragraphs 61-63). It should be noted that the device 10 determines whether the type is a target type or not when determining the expected electrical power required to play the video segment. Also, see fig. 4 paragraphs 64-65); and performing video enhancement on the played video in response to determining type of the played video being the target type, the video enhancement comprising performing enhancement on an image of the played video (see fig. 1 ¶s 28, 37, 58-59 for performing video enhancement on the played video in response to determining type of the played video being the target type, the video enhancement comprising performing enhancement on an image of the played video (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)
Re claim 2, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the step of performing video enhancement on the played video in response to determining type of the played video being a target type (see fig. 1 ¶s 28, 37, 58-59 for performing video enhancement on the played video in response to determining type of the played video being a target type (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74) comprises: obtaining a designated parameter of the played video in response to determining type of the played video being the target type (see fig. 1 ¶s 28, 37, 45, 54-55 for obtaining a designated parameter of the played video in response to determining type of the played video being the target type (i.e. these video settings may represent a desired configuration set by a user by which the device 10 may use as a "default" configuration for the playback of video files or data. As can be appreciated, playing a video segment on the device 10 in its entirety using these video settings requires a certain amount of power. Thus, if the intelligent power manager determines that the total power available to the device 10 is sufficient for playing the video segment using the above video settings, the user may then proceed to view the selected video segment on the device 10 (e.g., on the display 14) based on the desired settings as described in paragraph 37). Also, see figs. 2-6 paragraphs 60-74. It should be noted that video settings represent parameters); matching the designated parameter with a reference parameter corresponding to the type of the played video (see ¶s 28, 37, 45, 54-55 for matching the designated parameter with a reference parameter corresponding to the type of the played video (i.e. the user may go through several iterations of configuring the various video settings until the intelligent power manager can optimally budget the amount of power available to the power supply 32 among the various systems of the device 10 such that the playing time matches or exceeds the duration of the video segment (e.g., 45 minutes)) as described in paragraph 56. Also, see figs. 4-6 paragraphs 62, 69-70. It should be noted that video settings represent parameters); and performing video enhancement on the played video if matching is successful (see ¶s 28, 37, 58-59 for performing video enhancement on the played video if matching is successful. First, the user may go through several iterations of configuring the various video settings until the intelligent power manager can optimally budget the amount of power available to the power supply 32 among the various systems of the device 10 such that the playing time matches or exceeds the duration of the video segment (e.g., 45 minutes) as described in paragraph 56. Second, the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60. Also, see figs. 4-6 paragraphs 61-74)
Re claim 9, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the step of performing video enhancement on the played video in response to determining type of the played video being the target type (see fig. 1 ¶s 28, 37, 58-59 for performing video enhancement on the played video in response to determining type of the played video being the target type (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74) comprises: displaying a trigger control for activating video enhancement in response to determining type of the played video being the target type (see ¶s 37, 60 for displaying a trigger control (i.e. the user input structures 16 may allow a user to interact with the graphical user interface on the display 14 as described in fig. 1 paragraph 32) for activating video enhancement in response to determining type of the played video being the target type (i.e. the device 10 may notify the user if the power required to play the entire video segment using the desired video settings exceeds the total power available to the device 10 and, thereafter, prompt the user to manually adjust one or more of the video settings in order to lower the power required to play the entire video segment, for example, the user may adjust the backlight control 50 so as to dim the backlight of the display during the duration of the video segment. as described in figs. 1-2 paragraph 56). Also, see figs. 4-6 paragraphs 61-74); and performing video enhancement on the played video if a touch operation acting on the trigger control is detected (see fig. 1 ¶s 28, 37, 56, 58-59 for performing video enhancement on the played video if a touch operation acting on the trigger control is detected (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)
Re claim 10, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the step of performing video enhancement on the played video in response to determining type of the played video being the target type (see fig. 1 ¶s 28, 37, 58-59 for performing video enhancement on the played video in response to determining type of the played video being the target type (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74) comprises: obtaining a designated image parameter corresponding to the target type, the designated image parameter being selected from an image parameter of the played video (see fig. 1 ¶s 28, 37, 45, 54-55 for obtaining a designated image parameter corresponding to the target type, the designated image parameter being selected from an image parameter of the played video (i.e. these video settings may represent a desired configuration set by a user by which the device 10 may use as a "default" configuration for the playback of video files or data. As can be appreciated, playing a video segment on the device 10 in its entirety using these video settings requires a certain amount of power. Thus, if the intelligent power manager determines that the total power available to the device 10 is sufficient for playing the video segment using the above video settings, the user may then proceed to view the selected video segment on the device 10 (e.g., on the display 14) based on the desired settings as described in paragraph 37). Also, see figs. 2-6 paragraphs 60-74. It should be noted that video settings represent parameters); and adjusting the designated image parameter to perform enhancement on the image of the played video (see fig. 1 ¶s 28, 37, 56, 58-59 for adjusting the designated image parameter to perform enhancement on the image of the played video (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74. It should be noted that video settings represent parameters)
Re claim 11, MILLET as discussed in claim 10 above discloses all the claim limitations with additional claimed feature wherein the image parameter comprises at least one of a definition adjustment parameter, a lens stretching control parameter, a color adjustment parameter, a sharpness adjustment parameter, a brightness adjustment parameter, a contrast adjustment parameter, a color gamut control parameter, a purity control parameter, a noise reduction control parameter and a saturation adjustment parameter (see ¶s 37, 42, 54 for the image parameter comprises at least one of a definition adjustment parameter, a lens stretching control parameter, a color adjustment parameter, a sharpness adjustment parameter, a brightness adjustment parameter, a contrast adjustment parameter, a color gamut control parameter, a purity control parameter, a noise reduction control parameter and a saturation adjustment parameter (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 5-6 paragraphs 71-74)
Re claim 12, MILLET as discussed in claim 1 discloses all the claim limitations with additional claimed feature further comprising: not performing video enhancement on the played video in response to determining type of the played video being not the target type (see fig. 1 ¶s 28, 37, 58-59 for not performing video enhancement on the played video in response to determining type of the played video being not the target type (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)

Re claim 17, MILLET discloses an electronic device comprising one or more processors (i.e. one or more processors 30 as described in fig. 2 paragraph 34), a video coder or decoder (i.e. encoder/decoder 31 as described in fig. 2 paragraph 34), a memory (i.e. memory 38 as described in fig. 2 paragraph 34), one or more program instructions stored in the memory and executable (i.e. the processing device may be adapted to execute instructions stored on a computer-readable medium as described in paragraph 14) by the one or more processors (i.e. one or more processors 30 as described in fig. 2 paragraph 34) to perform operations comprising: acquiring video content of a played video after it is detected that the electronic device is in a video playback state (see figs. 1-2 ¶s 28, 37, 44, 58 for acquiring video content of a played video after it is detected that the electronic device is in a video playback state (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65); identifying a type of the played video based on the video content (see figs. 1-2 ¶s 28, 37, 44, 58 for identifying a type of the played video based on the video content (i.e. play a desired video segment as described in fig. 3 paragraph 59). It should be noted that a desired video segment represents a type of the played video. Also, see fig. 4 paragraphs 63-65); determining whether the type is a target type or not (see figs. 1-2 ¶s 28, 37, 44, 58-59 for determining whether the type is a target type or not (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72 as described in fig. 3 paragraph 60. Also, see paragraphs 61-63). It should be noted that the device 10 determines whether the type is a target type or not when determining the expected electrical power required to play the video segment. Also, see fig. 4 paragraphs 64-65); and performing video enhancement on the played video in response to determining type of the played video being the target type, the video enhancement comprising performing enhancement on an image of the played video (see fig. 1 ¶s 28, 37, 58-59 for performing video enhancement on the played video in response to determining type of the played video being the target type, the video enhancement comprising performing enhancement on an image of the played video (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)
Re claim 18, MILLET as discussed in claim 17 discloses all the claim limitations with additional claimed feature further comprising: not performing video enhancement on the played video in response to determining type of the played video being not the target type (see fig. 1 ¶s 28, 37, 58-59 for not performing video enhancement on the played video in response to determining type of the played video being not the target type (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)
Re claim 19, MILLET discloses a non-transitory computer-readable storage medium storing one or more program codes executable by a processor to perform operations comprising: acquiring video content of a played video after it is detected that the electronic device is in a video playback state (see figs. 1-2 ¶s 28, 37, 44, 58 for acquiring video content of a played video after it is detected that the electronic device is in a video playback state (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65); identifying a type of the played video based on the video content (see figs. 1-2 ¶s 28, 37, 44, 58 for identifying a type of the played video based on the video content (i.e. play a desired video segment as described in fig. 3 paragraph 59). It should be noted that a desired video segment represents a type of the played video. Also, see fig. 4 paragraphs 63-65); determining whether the type is a target type or not (see figs. 1-2 ¶s 28, 37, 44, 58-59 for determining whether the type is a target type or not (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72 as described in fig. 3 paragraph 60. Also, see paragraphs 61-63). It should be noted that the device 10 determines whether the type is a target type or not when determining the expected electrical power required to play the video segment. Also, see fig. 4 paragraphs 64-65); and performing video enhancement on the played video in response to determining type of the played video being the target type, the video enhancement comprising performing enhancement on an image of the played video (see fig. 1 ¶s 28, 37, 58-59 for performing video enhancement on the played video in response to determining type of the played video being the target type, the video enhancement comprising performing enhancement on an image of the played video (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)
Re claim 20, MILLET as discussed in claim 19 discloses all the claim limitations with additional claimed feature further comprising: not performing video enhancement on the played video in response to determining type of the played video being not the target type (see fig. 1 ¶s 28, 37, 58-59 for not performing video enhancement on the played video in response to determining type of the played video being not the target type (i.e. the media player determines the expected electrical power required to play the video segment, as initially requested by the user at block 72, this determination may be based upon video settings to which the device is initially configured, which may include viewing durations, video bit-rates, resolution settings, display backlight intensities, color enhancement settings, sound volume levels etc., and additional settings, such as those associated with the sound system 34 and display system 36 as described in figs. 2-3 paragraph 60). Also, see figs. 4-6 paragraphs 61-74)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET) as applied to claims 1-2, 9-11, 17 and 19 above, and further in view of RADHAKRISHNAN et al. (US 2010/0169292 A1)(hereinafter RADHAKRISHNAN).
Re claim 3, MILLET as discussed in claim 2 above discloses all the claim limitations with additional claimed feature wherein before the step of performing video enhancement on the played video in response to determining type of the played video being a target type (see figs. 1-2 ¶s 28, 37, 44, 58 for before the step of performing video enhancement on the played video in response to determining type of the played video being a target type (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65)
MILLET fails to explicitly teaches the method further comprises: acquiring a designated number of videos of the type; and performing machine learning on the designated number of videos of the type to obtain the reference parameter corresponding to the type. However, the reference of RADHAKRISHNAN explicitly teaches the method further comprises: acquiring a designated number of videos of the type (see ¶ 28 for acquiring a designated number of videos of the type (i.e. a search query for video files of a desired type is received as shown in fig. 3)); and performing machine learning on the designated number of videos of the type to obtain the reference parameter corresponding to the type (see ¶s 40-41 for performing machine learning on the designated number of videos of the type to obtain the reference parameter corresponding to the type (i.e. the machine learning tool can be trained by inputting 50-75 video file samples along with the type of video file samples, the machine learning tool can then have a set of values for the plurality of parameters and can give a verdict based on these values as described in fig. 3 paragraph 49))
Therefore, taking the combined teachings of MILLET and RADHAKRISHNAN as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (machine learning) into the system of MILLET as taught by RADHAKRISHNAN.
One will be motivated to incorporate the above feature into the system of MILLET as taught by RADHAKRISHNAN for the benefit of having a server 115 that can receive 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET) as applied to claims 1-2, 9-11, 17 and 19 above, and further in view of Ushiyama (US 2015/0364159 A1)(hereinafter Ushiyama).
 Re claim 4, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the video content comprises content of multiple frames of images (see ¶ 49 for content of multiple frames of images (i.e. video images)), the step of identifying the type of the played video based on the video content (see figs. 1-2 ¶s 28, 37, 44, 58 for identifying a type of the played video based on the video content (i.e. play a desired video segment as described in fig. 3 paragraph 59). It should be noted that a desired video segment represents a type of the played video. Also, see fig. 4 paragraphs 63-65) comprises: acquiring the content of the multiple frames of images (see ¶ 49 for acquiring the content of the multiple frames of images (i.e. video images))
MILLET fails to explicitly teach calculating a change frequency of the content of the multiple frames of images; and determining the type of the played video based on the change frequency. However, the reference of Ushiyama explicitly teaches calculating a change frequency of the content of the multiple frames of images (see ¶s 163, 165 for calculating a change frequency of the content of the multiple frames of images (i.e. this display ratio is, for example, calculated by dividing the total display frequency for the whole playback time of the video by the total display frequency of the process target determined in S103 of fig. 16 paragraph 164)); and determining the type of the played video based on the change frequency (see ¶s 163, 165 for determining the type of the played video based on the change frequency (i.e. then, the controller 11 determines the playback position for the display range determined in S105 as “T×I+T/2” (S106). For example, if the unit playback time range is 0-5 seconds, the playback position “T×I+T/2” is determined as 2.5 seconds as described in fig. 16 paragraph 164))
Therefore, taking the combined teachings of MILLET and Ushiyama as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (calculating) into the system of MILLET as taught by Ushiyama.
One will be motivated to incorporate the above feature into the system of MILLET as taught by Ushiyama for the benefit of having a controller 11 that determines the display range in the image frame F such that the display ratio becomes, for example, 0.5 (S105), wherein this display ratio is, for example, calculated by dividing the total display frequency for the whole playback time of the video by the total display frequency of the process target determined in S103, wherein then, the controller 11 determines the playback position for the display range determined in S105 as “T×I+T/2” (S106), for example, if the unit playback time range is 0-5 seconds, the playback position “T×I+T/2” is determined as 2.5 seconds in order to ease the processing time and improve efficiency (see fig. 16 ¶ 164)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET) as applied to claims 1-2, 9-11, 17 and 19 above, and further in view of Ushiyama (US 2015/0364159 A1)(hereinafter Ushiyama), and further in view of LEE et al. (US 2016/0037067 A1)(hereinafter LEE).
 Re claim 6, the combination of MILLET and Ushiyama as discussed in claim 4 above discloses all the claim limitations with additional claimed feature taught by MILLET wherein the step of acquiring the content of the multiple frames of images (see ¶ 49 for acquiring the content of the multiple frames of images (i.e. video images))
MILLET fails to explicitly teach comprises: acquiring content of a designated area of each of the multiple frames of images, and the designated area of each of the multiple frames of images being the same. However, the reference of LEE explicitly teaches comprises: acquiring content of a designated area of each of the multiple frames of images, and the designated area of each of the multiple frames of images being the same (see fig. 1 ¶ 93 for acquiring content of a designated area of each of the multiple frames of images, and the designated area of each of the multiple frames of images being the same (i.e. in obtaining multiple images frames, the electronic device 101 may obtain an image including a common screen area of an identical or similar photographing angle and may generate an image (or a high-quality image in accordance with designated resolution) corresponding to a high-resolution screen area based on a common screen area in each frame))
Therefore, taking the combined teachings of MILLET, Ushiyama and LEE as a whole, it would have been obvious before the effective filing date of the claimed  incorporate this feature (a designated area of each of the multiple frames of images) into the system of MILLET as taught by LEE.
One will be motivated to incorporate the above feature into the system of MILLET as taught by LEE for the benefit of obtaining multiple image frames, wherein an electronic device 101 may obtain an image including a common screen area of an identical or similar photographing angle and may generate an image (or a high-quality image in accordance with designated resolution) corresponding to a high-resolution screen area based on a common screen area in each frame in order to improve efficiency when generating an image (or a high-quality image in accordance with designated resolution) corresponding to a high-resolution screen area based on a common screen area in each frame (see fig. 1 ¶ 93)
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET) as applied to claims 1-2, 9-11, 17 and 19 above, and further in view of Risan et al. (US 2005/0078944 A1)(hereinafter Risan).
Re claim 13, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein before the step of acquiring the video content of the played video after it is detected that the electronic device is in the video playback state (see figs. 1-2 ¶s 28, 37, 44, 58 for before the step of acquiring the video content of the played video after it is detected that the electronic device is in the video playback state (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65)
MILLET fails to explicitly teach the method comprises: detecting whether there is a set video playback application running or not; and determining that the electronic device is in the video playback state if it is detected that there is the set video playback application that is running. However, the reference of Risan explicitly teaches the method comprises: detecting whether there is a set video playback application running or not (see ¶ 115 for detecting whether there is a set video playback application running or not (i.e. incoming media 499 is received at playback application 501, playback application 501 activates and communicates to CCM 300 regarding copyright restrictions and/or licensing agreements applicable to incoming media 499 as described in fig. 5A paragraph 122)); and determining that the electronic device is in the video playback state if it is detected that there is the set video playback application that is running (see ¶ 115 for determining that the electronic device is in the video playback state if it is detected that there is the set video playback application that is running (i.e. incoming media 499 is received at playback application 501, playback application 501 activates and communicates to CCM 300 regarding copyright restrictions and/or licensing agreements applicable to incoming media 499 as described in fig. 5A paragraph 122, furthermore, it is further noted that custom media device 310 allows for unfettered playback of incoming media 499 as described in fig. 5B paragraph 133))
 would have been obvious before the effective filing date of the claimed invention to incorporate this feature (playback application) into the system of MILLET as taught by Risan.
One will be motivated to incorporate the above feature into the system of MILLET as taught by Risan for the benefit of receiving incoming media 499 at playback application 501, wherein playback application 501 activates and communicates to CCM 300 regarding copyright restrictions and/or licensing agreements applicable to incoming media 499, wherein it is further noted that custom media device 310 allows for unfettered playback of incoming media 499 in order to ease the processing time when playing back incoming media 499 (see figs. 5A, 5B ¶s 122, 133)
Re claim 16, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein before the step of acquiring the video content of the played video after it is detected that the electronic device is in the video playback state (see figs. 1-2 ¶s 28, 37, 44, 58 for before the step of acquiring the video content of the played video after it is detected that the electronic device is in the video playback state (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65)
MILLET fails to explicitly teach the method comprises: determining whether there is an audio output or not; detecting whether there is a video playback application (see ¶ 115 for determining whether there is an audio output or not (i.e. media device driver 505 in one embodiment, may be a software driver for a sound card coupled to system 210 having a media output device 570, (e.g., speakers or headphones), coupled therewith for media files having audio content as described in fig. 5A paragraph 116)); detecting whether there is a video playback application running or not if there is the audio output (see ¶ 115 for detecting whether there is a video playback application running or not if there is the audio output (i.e. media device driver 505 in one embodiment, may be a software driver for a sound card coupled to system 210 having a media output device 570, (e.g., speakers or headphones), coupled therewith for media files having audio content as described in fig. 5A paragraph 116, furthermore, incoming media 499 is received at playback application 501, playback application 501 activates and communicates to CCM 300 regarding copyright restrictions and/or licensing agreements applicable to incoming media 499 as described in fig. 5A paragraph 122)); and determining that the electronic device is in the video playback state if there is the video playback application running (see ¶ 115 for determining that the electronic device is in the video playback state if there is the video playback application running (i.e. incoming media 499 is received at playback application 501, playback application 501 activates and communicates to CCM 300 regarding copyright restrictions and/or licensing agreements applicable to incoming media 499 as described in fig. 5A paragraph 122, furthermore, it is further noted that custom media device 310 allows for unfettered playback of incoming media 499 as described in fig. 5B paragraph 133))
Therefore, taking the combined teachings of MILLET and Risan as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (playback application) into the system of MILLET as taught by Risan.
Per claim 16, MILLET and Risan are combined for the same motivation as set forth in claim 13 above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET) as applied to claims 1-2, 9-11, 17 and 19 above, and further in view of KIM (US 2017/0300195 A1)(hereinafter KIM).
Re claim 14, MILLET as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein before the step of acquiring the video content of the played video after it is detected that the electronic device is in the video playback state (see figs. 1-2 ¶s 28, 37, 44, 58 for before the step of acquiring the video content of the played video after it is detected that the electronic device is in the video playback state (i.e. the user enters a request into the media player (device 10) for watching a desired video segment having a specified duration as described in fig. 3 at block 72 paragraph 59). It should be noted that the device 10 is in a video playback state when responding to a user's request for watching a desired video segment. Also, see fig. 4 paragraphs 63-65)
MILLET fails to explicitly teach the method comprises: obtaining an application currently running in a foreground; detecting whether the application is on a pre-established list of video playback applications or not; and determining that the electronic device is in the video playback state if it is on the pre-established list of video playback applications. However, the reference of KIM explicitly teaches the method comprises: obtaining an application currently running in a foreground (see ¶ 144 for obtaining an application currently running in a foreground (i.e. when the execution of a content playback application is input and a content playback execution screen is displayed on the mobile terminal 600, as shown in FIG. 8B, the controller 670 of the mobile terminal 600 can execute the content playback application, and can display a content playback setting screen 820, as shown in FIG. 8B paragraph 143). Also, see fig. 11 paragraphs 172-175); detecting whether the application is on a pre-established list of video playback applications or not (see ¶ 144 for detecting whether the application is on a pre-established list of video playback applications or not (i.e. when the execution of a content playback application is input and a content playback execution screen is displayed on the mobile terminal 600, as shown in FIG. 8B, the controller 670 of the mobile terminal 600 can execute the content playback application, and can display a content playback setting screen 820, as shown in FIG. 8B paragraph 143. It should be noted that the application is on a pre-established list of video playback applications as shown in fig. 8). Also, see fig. 11 paragraphs 172-175); and determining that the electronic (see ¶ 144 for determining that the electronic device is in the video playback state if it is on the pre-established list of video playback applications (i.e. when the execution of a content playback application is input and a content playback execution screen is displayed on the mobile terminal 600, as shown in FIG. 8B, the controller 670 of the mobile terminal 600 can execute the content playback application, and can display a content playback setting screen 820, as shown in FIG. 8B paragraph 143. It should be noted that the application is on a pre-established list of video playback applications, so the mobile terminal 600 is on a playback state as shown in fig. 8 paragraphs 163-166). Also, see figs. 11-12 paragraphs 172-175, 182-188)
Therefore, taking the combined teachings of MILLET and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (playback application) into the system of MILLET as taught by KIM.
One will be motivated to incorporate the above feature into the system of MILLET as taught by KIM for the benefit of having a mobile terminal 600 that can select one of the content reception devices 100ba, 100bb, . . . , and select one of the input terminals provided in the content transmission device 100a, wherein when the execution of a content playback application is input and a content playback execution screen is displayed on the mobile terminal 600, as shown in FIG. 8B, the controller 670 of the mobile terminal 600 can execute the content playback application, and can display a 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MILLET et al. (US 2009/0313484 A1)(hereinafter MILLET) as applied to claims 1-2, 9-11, 17 and 19 above, and further in view of KIM (US 2017/0300195 A1)(hereinafter KIM), and further in view of YONEKAWA (WO 2013183582 A1)(hereinafter YONEKAWA).
Re claim 15, the combination of MILLET and KIM as discussed in claim 14 above discloses all the claimed limitations but fails to explicitly teach wherein the step of detecting whether the application is on the pre-established list of video playback applications or not. However, the reference of KIM explicitly teaches wherein the step of detecting whether the application is on the pre-established list of video playback applications or not (see ¶ 144 for detecting whether the application is on a pre-established list of video playback applications or not (i.e. when the execution of a content playback application is input and a content playback execution screen is displayed on the mobile terminal 600, as shown in FIG. 8B, the controller 670 of the mobile terminal 600 can execute the content playback application, and can display a content playback setting screen 820, as shown in FIG. 8B paragraph 143. It should be noted that the application is on a pre-established list of video playback applications as shown in fig. 8). Also, see fig. 11 paragraphs 172-175)
Therefore, taking the combined teachings of MILLET and KIM as a whole, it would have been obvious before the effective filing date of the claimed invention to 
One will be motivated to incorporate the above feature into the system of MILLET as taught by KIM for the benefit of having a mobile terminal 600 that can select one of the content reception devices 100ba, 100bb, . . . , and select one of the input terminals provided in the content transmission device 100a, wherein when the execution of a content playback application is input and a content playback execution screen is displayed on the mobile terminal 600, as shown in FIG. 8B, the controller 670 of the mobile terminal 600 can execute the content playback application, and can display a content playback setting screen 820, as shown in FIG. 8B in order to ease the processing time and have a user friendly interaction (see fig. 8B ¶ 143)
Furthermore, MILLET fails to explicitly teach comprises: detecting a usage frequency of the application; and determining that the application is on the pre-established list of video playback applications if the usage frequency exceeds a set frequency. However, the reference of YONEKAWA explicitly teaches comprises: detecting a usage frequency of the application (see page 10 lines 23-33 to lines 44-52 for detecting a usage frequency of the application (i.e. the display control unit 11 refers to the usage frequency associated with each application in the storage unit 6 (16 in FIG. 6), and determines whether the usage frequency of the application currently being executed is associated (S11) as described in page 10 lines 44-46)); and determining that the application is on the pre-established list of video playback applications if the usage frequency exceeds a set frequency (see page 10 lines 23-33 to lines 44-52, page 11 lines 36-39 for determining that the application is on the pre-established list of video playback applications if the usage frequency exceeds a set frequency (i.e. the display control unit 11 refers to the usage frequency associated with each application in the storage unit 6 (16 in FIG. 6), and determines whether the usage frequency of the application currently being executed is associated (S11), when it determines with Yes in step S11, the display control part 11 reads a use frequency from the use frequency (16 of FIG. 6) linked/related with each application (S12) as described in page 10 lines 44-48, furthermore, on the other hand, in the case of No in step S14, that is, when the rank of use frequency in step S12 or S13 is 6 to 9 (assuming that the predetermined value is set to 5), the display control unit 11 displays the touch panel unit 3, the column inversion drive mode (second AC inversion drive mode) is selected as the drive mode C2 (S16) as described in page 11 lines 7-10). It should be noted that the usage frequency (i.e. 6 to 9) exceeds a set frequency (i.e. predetermined value is set to 5) as discussed above)
Therefore, taking the combined teachings of MILLET, KIM and YONEKAWA as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (usage frequency) into the system of MILLET as taught by YONEKAWA.
One will be motivated to incorporate the above feature into the system of MILLET as taught by YONEKAWA for the benefit of having a display control unit 11 that refers to the usage frequency associated with each application in the storage unit 6 (16 in FIG. 6), and determines whether the usage frequency of the application currently being 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/21/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484